            Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 American Airlines, Inc.,                        )
                                                 )
        Plaintiffs,                              )
                                                 )
                 v.                              )          Case No. __________________
                                                 )
 Open Source Matters, Inc.,                      )
 CloudAccess.net, LLC,                           )
 XYZ Corporations 1 through 100,                 )          JURY TRIAL DEMANDED
 John Does 1 through 100.                        )
       Defendants.                               )
                                                 )



                                          COMPLAINT

       Plaintiff American Airlines, Inc. (“American” or “Plaintiff”), by their attorneys, bring this

action to enjoin Defendants’ infringement of Plaintiffs’ trademarks and copyrights and fraudulent

activity. Defendants are using a counterfeit domain name and website to trick consumers in the

United States into believing Defendants are American in order to obtain the consumers’ login

credentials which will enable Defendants to obtain the consumers’ confidential personal data from

American’s website and from other websites. American seeks preliminary and permanent

injunctive relief and all other remedies available under the laws of the United States and the State

of New York and alleges as follows:

                                     NATURE OF ACTION

       1.       This is an action for trademark infringement, counterfeiting, unfair competition,

and cyberpiracy under the Lanham Act, 15 U.S.C. § 1051, et seq., for copyright infringement

under 17 U.S.C. § 101 et seq., for violation of New York’s Deceptive Trade Practices Act under

N.Y. GBL § 349, and for fraud under the common law of New York.



                                                 1
             Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 2 of 24




                                          THE PARTIES

        2.       Plaintiff American Airlines, Inc., (“American’) is a Delaware corporation with a

principal place of business at 1 Skyview Drive, Fort Worth, Texas, 76155.

   3.            Open Source Matters, Inc. (“Open Source Matters” or “Joomla”) is a non-profit

corporation incorporated in the State of New York and headquartered in New York City. On

information and belief, its principal place of business is located at 995 Broadway FL 17 New

York, NY 10023. Open Source Matters owns and controls the domain <joomla.com>, and at

least has administrative control over the website at <americanairlines.joomla.com>.

        4.       CloudAccess.net LLC (“CloudAccess”) is a limited liability company with its

principal place of business at 221 Garland Street Suite 2E Traverse City, MI 49684.

CloudAccess sells website hosting services and hosts the website at

<americanairlines.joomla.com>. CloudAccess is the default hosting provider for users who

register to create a website via Joomla.org but do not wish to secure their domain name. On

information and belief, CloudAccess has a contractual relationship with Joomla relating to

hosting websites of users who wish to have their websites hosted at the <joomla.com> domain.

        5.       XYZ Corporations 1 through 100 are entities who, on information and belief,

created and operate the website at <americanairlines.joomla.com>.

        6.       Defendants John Doe 1 through 100 are individuals who, on information and

belief, created and operate the website at <americanairlines.joomla.com>.

        7.       On information and belief, the defendant XYZ Corporations are foreign entities.

        8.       On information and belief, John Does 1-100 do not reside in the United States.

        9.       Open Source Matters, CloudAccess, XYZ Corporations, and John Does are

collectively referred to as the “Defendants.”



                                                 2
          Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 3 of 24




                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over this Complaint pursuant to 28

U.S.C. §§ 1331, 1337, and 1338(a) and (b), because the claims address federal questions

concerning the Lanham Act, Cybersecurity under 15 U.S.C. § 1125(a), trademark infringement

of federally registered trademarks pursuant to 15 U.S.C. § 1114, federal unfair competition

pursuant to 15 U.S.C. § 1125(a), and copyright infringement pursuant to 17 U.S.C. § 501.

       11.     This Court has jurisdiction over the claims in this action that arise under the laws

of the State of New York pursuant to § 28 U.S.C. § 1367(a), because the state law claims are so

related to the federal claims that they form part of the same case or controversy and derive from

a common nucleus of operative fact.

       12.     This Court has personal jurisdiction over Defendants because American’s claims

for trademark infringement, counterfeiting, unfair competition, and cybersecurity arise from acts

conducted and harm sustained in the State New York. Defendants directly target consumers in

the United States, including New York, through at least the website at

<americanairlines.joomla.com>. Specifically, Defendants reach out to New York consumers by

operating a website bearing counterfeit imitations of American’s trademarks and copyrights

through which New York residents can submit their legitimate American login credentials. These

credentials can then be used to obtain the consumers’ personal information from American’s

website and systems, and to access other computer systems. Each of the Defendants is

committing tortious acts directed at New York consumers, is engaging in interstate commerce,

and has wrongfully caused Plaintiffs substantial harm in the State of New York.

       13.     Venue is proper in this Judicial District under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions which gave rise to this claim occurred in this district.



                                                  3
          Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 4 of 24




Particularly, Joomla is headquartered in this district, created and maintains the technology

underlying its web hosting platform in this district, and entered into contracts with CloudAccess,

John Does 1-100 and XYZ Corporations 1-100 from this district. These contracts relate directly

to the infringing website at <americanairlines.joomla.com>. Further, John Does 1-100 and XYZ

Corporations 1-100 are, through this infringing website, targeting consumers nationwide,

including consumers in this district.

                                  FACTUAL BACKGROUND

                       AMERICAN AIRLINES’ VALUABLE RIGHTS

        14.     American is the second largest air carrier in the world and enjoys a reputation in

the United States and internationally as a premier airline for business and leisure travelers.

American and its affiliates serves hundreds of destinations in dozens of countries, with thousands

of daily flights.

        15.     During its more than 90-year history, American has developed global name-

recognition and goodwill and has become a household name. A significant component of

American’s success has been its investment in its brand and intellectual property. For decades, it

has used and continues to use the trade name “American Airlines” and numerous trademarks and

service marks such as AA, AMERICAN AIRLINES, and the “Flight Symbol,” both alone and in

connection with other words and designs. American’s brands, trade names, and other intellectual

property are the result of significant investment and worth billions of dollars.

        16.     To protect its significant investment in the American Marks, American registers

its trademarks with the United States Patent and Trademark Office (“USPTO”) on the Principal

Register. American also registers its trademarks in many other countries throughout the world.

        17.     American’s registered American Marks include the following:



                                                  4
     Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 5 of 24




Mark/Name         Reg. No.   Registration   Services
                             Date
AMERICAN          4939082    April 19,      (Int’l Class: 35)
AIRLINES                                    Sales promotion; promoting the goods and
                             2016           services of others by means of a loyalty program,
                                            discount program, and an incentive awards
                                            program whereby purchase points are earned or
                                            awarded for purchases made from vendor
                                            subscribers or travel conducted by member
                                            subscribers which can then be redeemed for
                                            merchandise and travel; online retail store
                                            services featuring gift cards and private club
                                            membership; promoting the goods and services
                                            of others by means of providing an on-line
                                            shopping mall with links to the retail web sites of
                                            others in the field of books, computers, software,
                                            office supplies, consumer electronics, music,
                                            sporting and recreational equipment, gifts, travel
                                            items, apparel, jewelry, health and beauty, toys,
                                            travel, home and garden-related items, and
                                            general retail merchandise.

                                            (Int’l Class: 37)
                                            Repair and maintenance of aircraft, vehicles,
                                            aircraft-related facilities, baggage-related
                                            facilities, and air travel-related facilities;
                                            refueling of aircraft and land vehicles; ground
                                            support services in the field of air transportation,
                                            namely, aircraft de-icing services, aircraft
                                            interior and exterior cleaning, and sanitation.

                                            (Int'l Class: 39)
                                            air transport of passengers, cargo, and freight;
                                            providing travel agency services, namely,
                                            providing travel reservation services for others,
                                            namely, coordinating travel arrangements for
                                            individuals and for groups, providing air
                                            transportation reservation services for others,
                                            providing vehicle reservation services for others,
                                            providing cruise reservation services for others,
                                            and providing vacation reservation services by
                                            means of a global computer network, namely,
                                            coordinating travel arrangements for individuals
                                            and for groups; providing information in the
                                            field of travel by means of a global computer
                                            network; providing lounge facilities, namely,
                                            airport services featuring transit lounge facilities
                                            for passenger relaxation and also including
                                            shower facilities

                                            (Int’l Class: 41)
                                            Providing online electronic publications, namely,
                                            online magazines and online newsletters in the
                                            field of general interest; publication of
                                            magazines; providing in-flight entertainment


                                     5
    Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 6 of 24



                                          services, namely, providing passengers with
                                          entertainment services in the form of providing
                                          in-flight entertainment services, namely,
                                          providing movies, radio and radio programs,
                                          music, documentaries, music videos, news and
                                          information in the field of sports, live and
                                          recorded television programs, e-books, tablets,
                                          video and online games, and children's
                                          programming, all by means of an inflight
                                          entertainment system; providing in-flight
                                          entertainment services, namely, providing
                                          passengers with entertainment services in the
                                          form of providing in-flight entertainment
                                          services, namely, providing movies, radio and
                                          radio programs, music, documentaries, music
                                          videos, news and information in the field of
                                          sports, live and recorded television programs, e-
                                          books, tablets, video and online games, and
                                          children's programming, all by means of a
                                          personal computer or tablet.

                                          (Int’l Class: 43)
                                          Food and drink catering; providing food and
                                          beverage services in conjunction with providing
                                          facilities in the form of a private club for
                                          conducting business, meetings and conferences;
                                          providing conference room facilities, food and
                                          beverage lounge facilities, and amenities,
                                          namely, food, drink, catering, and restaurant;
                                          providing hotel reservation and coordination
                                          services for others by means of a global
                                          computer network; travel agency services,
                                          namely, making reservations and booking for
                                          temporary lodging; entertainment services,
                                          namely, providing a general purpose arena
                                          facility for sports, entertainment, trade shows,
                                          exhibitions and conventions.
AMERICAN         5279167   September 5,   (Int'l Class: 09)
AIRLINES                   2017           computer application software for mobile
                                          devices and handheld computers, namely,
                                          software for providing information in the fields
                                          of travel, transportation and loyalty award
                                          programs; computer application software for
                                          mobile devices, namely, software for tracking
                                          and redeeming loyalty program awards;
                                          computer application software for mobile
                                          devices and handheld computers, namely,
                                          software for ticketing passengers, checking
                                          reservations, and checking flight status

                                          (Int’l Class 38)
                                          Providing Internet access
AMERICAN         5592865   October 30,    (Int’l Class 36)
AIRLINES                   2018           Issuance of credit cards through a licensee



                                     6
       Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 7 of 24




AMERICAN            5573314   October 2,   (Int’l Class 25)
AIRLINES                      2018         Clothing, namely, shirts, jackets, fleece tops, t-
                                           shirts, sweatshirts, pants, shorts, skirts, sweat
                                           pants, pajamas, socks, and coats; headwear

                                           (Int’l Class 28)
                                           Toys, namely, model airplanes; scale model
                                           vehicles; plush toys; toy building blocks for
                                           model airplane sets; dolls, and dolls' clothes;
                                           playing cards

                                           (Int’l Class 36)
                                           Banking; real estate affairs, namely, real estate
                                           lending services; aircraft financing; credit union
                                           services; financial services for credit union
                                           members, namely, financial transactions in the
                                           nature of bank transactions, credit card
                                           transactions, debit transactions and credit
                                           transactions, consumer and mortgage lending,
                                           securities brokerage, mortgage and loan
                                           insurance services, and brokerage services,
                                           namely, real estate brokerage and real estate
                                           lending services; Issuance of credit cards through
                                           a licensee
Design Only         4449061   December     (Int'l Class: 39)
                              10, 2013     air transportation of passengers, cargo, and
                                           freight; providing travel agency services,
                                           namely, providing transportation reservation
                                           services for others, air transportation reservation
                                           services for others, vehicle reservation services
                                           for others, cruise reservation services for others
                                           and vacation transportation reservation services
                                           by means of a global computer network;
                                           providing information in the field of travel by
                                           means of a global computer network
Design Only         5559145   September    (Int'l Class: 39)
                              11, 2018     air transport of passengers, cargo, and freight;
                                           providing travel agency services, namely,
                                           providing travel reservation services for others,
                                           air transportation reservation services for others,
                                           vehicle reservation services for others, cruise
                                           reservation services for others and vacation
                                           reservation services in the nature of coordinating
                                           travel arrangements for individuals and groups;
                                           providing information in the field of travel;
                                           ground support services in the field of air
                                           transportation, namely, marking, sorting,
                                           loading, unloading, transfer, and transit of cargo
                                           and passengers' luggage; providing information
                                           concerning cargo and passengers' luggage in
                                           transit and delivery; air travel passenger ticketing
                                           and check-in services; airport ramp services;
                                           transporting aircraft at airport; providing aircraft
                                           parking and storage; aircraft towing;
                                           transportation services, namely, checking of
                                           baggage; airport services featuring transit lounge

                                       7
     Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 8 of 24



                                           facilities for passengers; booking and providing
                                           ancillary travel services, namely, making
                                           reservations in the nature of seat selection,
                                           baggage check-in; airport ramp services, namely,
                                           transfer of checked baggage to aircraft; airport
                                           ramp services, namely, transfer of carry-on
                                           baggage to aircraft; airline services, namely,
                                           providing priority boarding for customers, and
                                           access to airport lounge facilities; air passenger
                                           wheel-chair services at airport; leasing of
                                           aircraft; leasing of components of aircraft;
                                           leasing of aircraft engines; transporting of
                                           aircraft engines for others; airport services
                                           featuring transit lounge facilities for passengers
AMERICAN          5360206   December 19,   (Int’l Class 35)
AIRLINES                    2017           promoting the goods and services of others by
                                           means of discount program and an incentive
AADVANTAGE and                             awards program whereby purchase points are
Design                                     awarded for purchases made by vendor
                                           subscribers or travel made conducted by member
                                           subscribers which can then be redeemed for
                                           merchandise and travel; online retail stores
                                           services featuring gift cards and private club
                                           membership; Promoting the goods and services
                                           of others by means of providing an on-line
                                           shopping mall with links to the retail web sites of
                                           others in the field of books, computers, software,
                                           office supplies, consumer electronics, music,
                                           sporting and recreational equipment, gifts, travel
                                           items, apparel, jewelry, health and beauty, toys,
                                           travel, home and garden-related items, and
                                           general retail merchandise

                                           (Int’l Class 39)
                                           air transport of passengers, cargo, and freight;
                                           providing travel agency services, namely,
                                           providing travel reservation services for others,
                                           air transportation reservation services for others,
                                           vehicle reservation services for others, cruise
                                           reservation services for others and vacation
                                           travel reservation services for others by means of
                                           an incentive rewards program.

                                           (Int’l Class 41)
                                           providing online electronic publications, namely,
                                           an online magazine and an online newsletter

                                           (Int’l Class 43)
                                           providing food and beverage services for others
                                           and hotel accommodation services for others by
                                           means of an incentive rewards program, namely,
                                           providing hotel accommodation reservation
                                           services for others and providing restaurant
                                           reservation services for others.
AMERICAN          2381172   August 29,     (Int’l Class: 41)
                            2000           Publication of magazines

                                     8
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 9 of 24




 AIRLINES
 PUBLISHING
 AMERICAN         2524571             October 9,      (Int’l Class: 39)
 AIRLINES TRAVEL                      2001            transportation of passengers and cargo by air.
 CENTER
 AMERICAN         2728688             June 24,        (Int’l Class 36)
 AIRLINES FEDERAL                     2003            financial services for credit union members,
                                                      namely financial transactions in the nature of
 CREDIT UNION                                         bank transactions, credit card transactions, debit
                                                      transactions and credit transactions, consumer
                                                      and mortgage lending, securities brokerage,
                                                      financial planning, and life, property and
                                                      casualty insurance products, mortgage and loan
                                                      insurance services, and brokerage services,
                                                      namely, real estate brokerage and real estate
                                                      lending services.


 AA and Design            4004914     August 2,       (Int’l Class 39)
                                      2011            transportation of passengers by air




       18.     The above AMERICAN AIRLINES, AA, and                    (“Flight Symbol”) trademark

registrations are referred to hereinbelow as the “American Marks.”

       19.     The trademark registrations for the American Marks are valid and subsisting.

Copies of these are attached collectively as Exhibit A.

       20.     American also seeks to protect its investment in its brand by registering designs

with the U.S. Copyright Office. American owns U.S. Copyright Registration Number

VA0002130520 for the Flight Symbol. American’s copyright registration for the Flight Symbol

is referred to hereinbelow as the “American Copyright.”

       21.     Over the past several decades, American has used the American Marks and

American Copyright, both alone and in combinations with other words and designs, in

connection with travel and transportation services, among numerous other goods and services, in

                                                  9
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 10 of 24




interstate commerce. For example, American uses the American Marks and American Copyright

in connection with the term “Cargo,” as shown below:




(the “American Airlines Cargo” Mark).

       22.     In addition to its registered rights, American has strong common-law rights in the

American Marks and the American Airlines Cargo Mark by virtue of extensive use and

promotion in commerce.

       23.     The American Marks serve as unique and famous source identifiers for

American’s transportation services of passengers, cargo, and freight.

       24.     American also promotes its products and services on the Internet, via its own

websites and through advertising on the websites of third parties.

       25.     American has extensively used its American Marks on its website to promote

travel and transportation services. Screenshots of American’s website at <aa.com> is attached as

Exhibit B.

       26.     American also uses the American Marks and the American Airlines Cargo Mark

on its cargo-specific website at <aacargo.com> (“American Cargo Website”). Screenshots of the

American Cargo Website are attached as Exhibit C and reproduced below.




                                                10
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 11 of 24




       27.    On the American Cargo website, customers have the ability to login to a personal

account, as well as book cargo space for shipments, and track cargo shipments.

             THE JOOMLA AND CLOUDACCESS HOSTING PLATFORM

       28.    Joomla is an open-source software company which provides Content

Management System (“CMS”) software for creating and operating websites. The Joomla CMS

enables users to create websites and web applications and post them online.

       29.    Joomla encourages users to launch websites for free, without obtaining their own

domain name, by offering to host the websites via a subdomain of <joomla.com>. Joomla

advertises: “Your fully functional Joomla website will be hosted on the CloudAccess.net

Platform, it even includes FTP, PHPMyAdmin, and the ability to install extensions. You can


                                               11
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 12 of 24




keep it as long as you login and click a “renew” button once every 30 days. The only limitations

are 500MB of disk space, subdomain usage, and your imagination... but fear not, you can

upgrade to remove the first two limitations starting at only $5/mo.”

       30.     In this instance, Joomla allowed a user to sign up for a free website, create a

subdomain “americanairlines”, and hoste a website at that subdomain

(<americanairlines.joomla.com>).

       31.     Joomla did not verify whether the person creating the free account was affiliated

with American, and had Joomla made any effort to do so, would have quickly realized that the

person creating the account was not affiliated with American.

       32.     Joomla’s own website located at https://launch.joomla.org has a link at the

bottom of the home page entitled “Report Abuse”. A screenshot of the Joomla platform website

home page is attached as Exhibit D. When this link is clicked a pop up box appears asking for

the URL where the abuse is occurring, the reporter’s email address, and a description of the

abuse (“the Abuse Form”).




                                                12
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 13 of 24




       33.      While Joomla provides the tools for a user to create an account, and to create a

free website, Joomla does not itself host the free websites. CloudAccess provides the actual

hosting service and, on information and belief, Joomla has entered into a contract with

CloudAccess to provide this hosting.

       34.      In this instance, CloudAccess is actively hosting the fraudulent

<americanairlines.joomla.com> website.

                          DEFENDANTS’ WRONGFUL CONDUCT

       35.      John Does 1-100 and XYZ Corporations 1-100 created a fraudulent website at

<americanairlines.joomla.com>. They are using counterfeits of the American Marks and the

American Copyright to trick consumers into providing Defendants with their American Airlines

login credentials. Once Defendants obtain these credentials, they can use them to access

American’s real website and access the consumers’ personal and confidential account

information contained there. Defendants can also use these credentials to attempt to gain access

to other websites (if the consumer uses the same login / password combination), and can sell

these credentials to other computer hacking groups.

       36.      John Does 1-100 and XYZ Corporations 1-100 created an account on the Joomla

Platform called “AmericanAirlines” that incorporates the American Marks. Joomla and

CloudAccess then created an “AmericanAirlines” subdomain and provided the tools other

individual and corporate defendants needed to create a website. Defendants then created a

Joomla-based website at <americanairlines.jooma.com> (the “Fraudulent Website”), which looks

like the legitimate American cargo website. Screenshots of the Fraudulent Website are attached

as Exhibit D.




                                                 13
        Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 14 of 24




       37.    The Fraudulent Website not only makes unauthorized use of the American Marks

and American Copyright, but also uses the same images, color schemes and fonts of American’s

genuine websites. Below is a side by side comparison of a page from American’s Cargo Website

and the Fraudulent Website:

     American’s Cargo Website (Ex. C)              Defendants’ Fraudulent Website (Ex. D)




       38.    The Fraudulent Website collects confidential login credentials to the American

website from consumers who believe they are logging into an account with American to track

their cargo shipments. Specifically, Defendants seek usernames, passwords and email addresses

from consumers as shown below:




                                              14
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 15 of 24




        39.     On information and belief, this information collected from consumers is used to

commit other crimes and frauds, including but not limited to, gaining unauthorized access to the

consumers’ accounts with American as well as to the consumers’ social media accounts, bank

accounts, credit history, and other personal accounts that may use similar usernames or

passwords.

        40.     American submitted complaints to both Joomla and CloudAccess regarding the

Fraudulent Website, but Joomla and CloudAccess have not responded. On December 1, 2020,

American submitted a complaint to CloudAccess requesting CloudAccess to immediately disable

the Fraudulent Website. (Exhibit E). On December 11, 2020, and January 29, 2021, American

submitted complaints to Joomla again requesting that Joomla immediately disable the Fraudulent

Website. (Exhibits F and G).

        41.     Neither Joomla nor CloudAccess ever responded to the Abuse Complaints. They

did not disable the Fraudulent Website and, on information and belief, did not take any other

action against the Fraudulent Website.

                               COUNT I
         FEDERAL TRADEMARK COUNTERFEITING AND INFRINGEMENT
                          (15 U.S.C. § 1114(1))

        42.     American repeats and realleges each of the allegations contained in Paragraphs 1

through 41 as if fully set forth herein.




                                                15
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 16 of 24




       43.     American owns valid federally registered trademarks for the American Marks,

among others, for use in connection with goods and services in the airline industry, including air

transport of people, cargo and freight.

       44.     American’s federally-registered trademarks are inherently distinctive, and

continue to acquire further substantial distinctiveness and goodwill in the marketplace through

American’s use of those marks in commerce. As a result of American’s widespread and

continuous use of the American Marks, the American Marks have become associated in the

minds of the relevant purchasing public with American. The reputation and goodwill that

American has built-up in its American Marks is of great value to American.

       45.     American has prior rights in the American Marks in connection with air

transportation of people, cargo, and freight in the United States.

       46.     Defendants have adopted designations and designs that are identical to or

substantially indistinguishable from the genuine American Marks in appearance, sound,

meaning, and commercial impression, such that consumers would likely confuse the respective

marks, or cause mistake or deception as to the origin, sponsorship or approval of, Defendants’

Fraudulent Website (“Counterfeit American Marks”). Defendants’ adoption of Counterfeit

American Marks includes, but is not limited to, use of those marks in domains and subdomains,

the use of those marks in the website content itself.

       47.     Defendants have used the Counterfeit American Marks in commerce with the

offering of transportation services, namely tracking cargo shipments, in the United States without

the approval or consent of American.

       48.     Defendants’ use of the Counterfeit American Marks without consent from

American is a willful and intentional infringement of American’s federally registered marks.



                                                 16
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 17 of 24




        49.     On information and belief, Defendants have derived unlawful gains and profits

from their infringing use of the Counterfeit American Marks.

        50.     The goodwill of American’s business is of great value, and American will suffer

irreparable harm should Defendants’ infringement be allowed to continue to the detriment of the

trade reputation and goodwill of American.

        51.     Defendants’ aforesaid acts have caused and, unless acts are restrained by this

Court, will continue to cause great and irreparable injury to American.

        52.     American has no adequate remedy at law.

        53.     By virtue of the aforementioned acts, Defendants have violated Section 32(1) of

the Lanham Act, 15 U.S.C. § 1114(l).

                                                COUNT II
                                             CYBERPIRACY
                                           (15 U.S.C. § 1125(d))

        54.     American repeats and realleges each of the allegations contained in Paragraphs 1

through 53 as if fully set forth herein.

        55.     John Doe Defendants have registered, used, and are using the

<americanairlines.joomla.com> domain name (“Fraudulent American Domain”), which is

confusingly similar to the American Marks, to impersonate American and perpetrate fraud which

constitutes a bad faith intent to profit from American’s trademarks in violation of the

Anticybersquatting Consumer Protection Act of 1999 codified at 15 U.S.C. § 1125(d).

        56.     The American Marks were famous and distinctive at the time the Fraudulent

American Domain was registered.

        57.     Defendants have also caused and will continue to cause great and irreparable

injury to American and, unless such acts are restrained by this Court, American will continue to

suffer great and irreparable injury.
                                                    17
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 18 of 24




        58.     American has no adequate remedy at law.

        59.     By virtue of its aforementioned acts, Defendants have violated Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(d).

                                           COUNT III
                             FEDERAL UNFAIR COMPETITION
                     (Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a))

        60.     American repeats and realleges each and every allegation of Paragraphs 1 through

59 above, as if fully set forth herein.

        61.     Defendants’ actions, as described above, constitute use of a false designation of

origin, or a false representation, which wrongfully and falsely designates the origin of

Defendants’ services and related commercial activities as originating from or being approved by

American, and thereby constitute a false description or representation used in interstate

commerce in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        62.     Defendants’ aforesaid acts have caused and, unless such acts are restrained by this

Court, will continue to cause great and irreparable injury to American.

        63.     American has no adequate remedy at law.

        64.     By virtue of its aforementioned acts, Defendants have violated Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a).

                                           COUNT IV
                            FEDERAL TRADEMARK DILUTION
                     (Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))

        65.     American repeats and realleges each and every allegation of Paragraphs 1 through

64 above, as if fully set forth herein.

        66.     The American Marks are famous and highly recognized by the general consuming

public, and were famous and highly recognized by the general consuming public before

Defendants’ first use of its designation and before the actions complained of herein.

                                                 18
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 19 of 24




        67.     Defendants’ actions, as described above, dilute and are likely to continue to dilute

the distinctiveness of the American Marks.

        68.     On information and belief, Defendants engaged in the aforesaid acts with the

intent to trade on American’s reputation or to cause dilution of the famous American Marks.

        69.     Defendants’ aforesaid acts have caused and, unless such acts are restrained by this

Court, will continue to cause great and irreparable injury to American.

        70.     American has no adequate remedy at law.

        71.     By virtue of its aforementioned acts, Defendants have violated the Federal

Trademark Dilution Act, 15 U.S.C. § 1125(c).

                                    COUNT V
                     UNLAWFUL DECEPTIVE ACTS AND PRACTICES
                               (NY Gen Bus L § 349)

        72.     American repeats and realleges each and every allegation of Paragraphs 1 through

71 above, as if fully set forth herein.

        73.     Defendants materially misrepresented their relationship with American to

consumers.

        74.     Defendants knew that use of the American Marks in their domains and

subdomains, and statements on their websites relating to their relationship with American were

false and/or misleading. Defendants’ false advertising statements and omissions injure American

as well as consumers.

        75.     As a result of Defendants’ actions, American has sustained, and will continue to

sustain, harm to their valuable goodwill and reputation established in connection with the use

and promotion of its American Marks, and other harm.




                                                 19
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 20 of 24




        76.     On information and belief, consumers in New York have also been harmed by

virtue of being tricked into providing sensitive personal information, which Defendants in turn

have used or intend to use to compromise personal identities.

        77.     Upon information and belief, Defendants’ actions are willful, wanton, and/or in

reckless disregard for the rights of American and consumers.

        78.     Unless enjoined, Defendants’ wrongful conduct will continue to cause great,

immediate, and irreparable injury to American and consumers.

        79.     American is without an adequate remedy at law.

        80.     By virtue of their aforementioned acts, Defendants have violated the New York’s

Deceptive Acts and Practices Act.

                                    COUNT VI
                    COMMON LAW FRAUDULENT BUSINESS PRACTICES
                              (New York Common Law)

        81.     American repeats and realleges each and every allegation of Paragraphs 1 through

80 above, as if fully set forth herein.

        82.     Defendants are knowingly orchestrating a fraudulent scheme to trick consumers

into providing sensitive personal information. New York recognizes a common law cause of

action for fraud.

        83.     Defendants falsely represent to consumers that they are American or associated

with American

        84.     Defendants are intending to defraud consumers with their false representation that

they are American or associated with American.

        85.     Consumers reasonably rely on Defendants’ false and misleading statements,

omissions and deceptive conduct, and provide Defendants with confidential and personal

information as a result of being misled.
                                                20
          Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 21 of 24




         86.    The representations made by Defendants regarding their relationship with

American are material, in that consumers would not provide sensitive information to Defendants

if they had known that Defendants were not actually affiliated with American.

         87.    As a direct and proximate cause of Defendants’ intentional, wanton, willful and

malicious misrepresentations, American and consumers have suffered damages in the amount to

be proved at trial.

                                     COUNT VII
                          FEDERAL COPYRIGHT INFRINGEMENT
                                    17 U.S.C. § 101

         88.    American repeats and realleges each and every allegation of Paragraphs 1 through

87 above, as if fully set forth herein.

         89.    American has a copyright registration for the American Airlines Flight Symbol,

Reg. No. VA0002130520 / 2016-06-03 (“American Copyright”).

         90.    American’s copyright is valid and enforceable.

         91.    Defendants had access to the American Copyright because it was published on

American’s website and on other places on the Internet.

         92.    Defendants have directly copied American’s copyrighted image and displayed it

on the Fraudulent Website.

         93.    In copying the American Copyright, Defendants have violated the copyright laws

of the United States, specifically 17 U.S.C. § 101, et seq.

         94.    Defendants have knowingly and willfully infringed upon the American Copyright.

         95.    By reason and as a direct result of these acts of copyright infringement by

Defendants, American has suffered great and irreparable damages, in an amount to be proved at

trial.



                                                 21
         Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 22 of 24




                                    PRAYER FOR RELIEF

Plaintiff American prays for the following relief:

   (A) That this Court find that Defendants have unlawfully, and without authorization,

         infringed upon the American Marks, engaged in unfair competition, engaged

         cyberpiracy, caused dilution, all in violation of the Lanham Act, 15 U.S.C. § 1125, et

         seq.; infringed American’s registered copyrights in violation of 17 U.S.C. § 101;

         engaged in Deceptive Acts and Practices; and engaged in fraud and misrepresentation

         in violation of the common law of New York.

   (B) That this Court order Defendants, their officers, agents, servants, employees, attorneys,

         confederates, and all persons acting for, by, through or under them be permanently

         enjoined from:

         (1)   using the American Marks, or any reproduction, counterfeit, copy, or colorable

               imitation of said marks;

         (2)   using the American Marks, or any reproduction, counterfeit, copy, or colorable

               imitation of said marks, in any manner likely to cause others to believe that

               Defendants are associated with, sponsored by, or endorsed by American;

         (3)   passing off, inducing, or enabling others to pass off any services related to

               American which are not authorized by American;

         (4)   making any false or misleading statements regarding American or their services,

               or the relationship between American and Defendants;

         (5)   committing any other acts calculated to cause consumers or jobseekers to believe

               that Defendants are connected with American;

         (6)   engaging in any activity constituting unfair competition with American;



                                                22
          Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 23 of 24




          (7)   engaging in any activity that is likely to dilute the distinctiveness of the American

                Marks;

          (8)   assisting, aiding, or abetting any other person or business entity in engaging or

                performing any of the activities referred to in the above subparagraphs (1) through

                (7);

    (C) Monetary relief in an amount to be fixed by the Court in its discretion as just, including:

    (D) All of Defendants’ profits gained from Defendants’ misappropriation of personal

          information obtained by Defendants from jobseekers attempting to apply for American

          and/or Envoy jobs;

    (E) Statutory damages, as provided in 15 U.S.C. § 1117(c) and (d), and 17 U.S.C. § 504(c).

    (F)   All damages sustained by American as a result of Defendants’ acts of infringement,

          unfair competition, dilution, and fraud including but not limited to ascertainable

          damages, costs, and attorney fees, including punitive damages;

    (G) All other further relief as this Court may deem just and proper.



American requests a trial by jury as to all issues triable to a jury.




                                                  23
        Case 1:21-cv-06681-AJN Document 1 Filed 08/08/21 Page 24 of 24




                                    Respectfully submitted,

                                    AMERICAN AIRLINES, INC.

Dated: August 7, 2021
                                    By:    /s/Daniel P. Filor

                                    Daniel P. Filor
                                    GREENBERG TRAURIG, LLP
                                    MetLife Building
                                    200 Park Ave
                                    New York, NY 10166
                                    Telephone: (212) 801-9200
                                    Email: filord@gtlaw.com

                                    Nathan J. Muyskens,
                                    Pro Hac Vice Admission to be Sought
                                    GREENBERG TRAURIG, LLP
                                    2101 L St. NW, Suite 1000
                                    Washington, DC 20037
                                    Telephone: (202) 331-3100

                                    Cameron M. Nelson
                                    Pro Hac Vice Admission to be Sought
                                    GREENBERG TRAURIG, LLP
                                    77 West Wacker Drive, Suite 3100
                                    Chicago, IL 60601
                                    Telephone: (312) 456-8400

                                    Counsel for Plaintiff AMERICAN AIRLINES,
                                    INC.




                                      24
